DETAILED ACTION
Claims 1-6, 8-13 and 16-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8-11, 13, 16, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over THEDJOISWORO et al (U.S. Patent Application Publication 2016/0064212) in view of OLSON et al (U.S. Patent 5,863,839) and KIEHLBAUCH et al (U.S. Patent 8,088,691).
With regards to claim 1, Thedjoisworo discloses a method of etching a semiconductor substrate comprising flowing a fluorine containing precursor into a processing region of a semiconductor processing chamber, wherein the processing region houses a substrate having an exposed region of a first silicon containing material ( and an exposed region of a second silicon containing material and wherein the second silicon containing material is exposed within a recessed feature defined by the substrate; forming a plasma within the processing region of the semiconductor processing chamber to generate plasma effluents of the fluorine containing precursor; contacting the substrate with the plasma effluents and removing at least a portion of the discloses device 400 with oxide layer 430 which includes silicon oxide and a second material 410 which is the substrate and recess 420 wherein substrate 410 is etched and remaining silicon containing materials 460, 470 are etched using a gas comprising NF3 wherein the gas is flowed into the substrate processing region and igniting the gas into a plasma which etches the layer 410 and silicon containing products 460, 470). Thedjoisworo discloses alternating layer wherein the structure may be an ONO (oxide/nitride) or OPOP (oxide/polysilicon) wherein the upper layer is an oxide layer rendering obvious a first silicon containing material is a mask overlying a structure formed over the second silicon containing material (410) (Paragraphs [0062]-[0063]).
Thedjoisworo does not explicitly disclose flowing a silicon containing precursor into the processing region of the semiconductor processing chamber and forming a plasma from the silicon containing precursor and during the removing forming a third silicon containing material comprising a fluorinated silicon overlying the first silicon containing material. 
Olson discloses a method of etching comprising etching a silicon containing layer with a halogen containing gas and a silicon containing gas wherein silicon containing gas and halogen containing gas is flowed in the semiconductor processing chamber, exciting the etching gas comprising the halogen containing gas and the silicon containing gas and the silicon containing layer is etched (Col. 3 lines 11-16, 31-40).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include 
Kiehlbauch discloses a method of etching a silicon containing layer (130) covered by a mask (120) wherein during the etching of the silicon containing material (130) wherein a third silicon containing material (160) is deposited on the mask layer (120) and sidewalls (140) (Figures 3-6,Col 2 lines 63-66, Col. 3 lines 53-67 Col. 4 lines 1-45, Col. 5 lines 38-53) rendering obvious during the removing a third silicon containing material overlying the first silicon containing material. In addition Kiehlbauch discloses wherein the etching composition comprises a silicon containing compound comprising silicon and a halogen wherein the halogen includes fluorine (Col. 4 lines 42-59) wherein the passivating film on the sidewalls can be silicon containing polymer including the silicon compound in the etch chemistry (Col. 5 lines 39-53, Col. 6 lines 40-44, 7 lines 17-23) rendering obvious forming a third silicon containing material comprising a fluorinated silicon.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include the depositing a third silicon material comprising a fluorinated silicon over a mask as rendered obvious by Kiehlbauch because the reference of Kiehlbauch discloses the passivation of the mask and sidewalls allows for high profile control and high profile uniformity (Col. 2 lines 63-66, Col. 6 lines 8-13) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the depositing of the byproduct on the mask as rendered obvious by Kiehlbauch. MPEP 2143D
With regards to claim 11, Thedjoisworo discloses a method of etching a silicon containing material, the method comprising forming a plasma etching a processing region of a semiconductor processing chamber, the plasma comprising a fluorine containing precursor; contacting a substrate (410) positing within the processing region with plasma effluents of the fluorine containing precursor, wherein the substrate comprises a recessed feature (420) formed through stacked layer (450) including alternating layers of silicon nitride (440) and silicon oxide (430), wherein the silicon containing material (410) positioned under the alternating layers (450) is exposed through the recessed feature (420) and wherein a mask silicon oxide layer is formed above the alternating layer; and etching the silicon-containing material with the plasma effluents while substantially maintaining the mask silicon oxide layer (Figures 4A-4B Paragraphs [0062]-[0067], [0075]-[0077], [0100] discloses device 400 with silicon oxide layer 430, silicon nitride layer 440, and a substrate 410 which is a silicon containing material and recess 420 wherein substrate 410 is etched and remaining silicon containing materials 460, 470 are etched using a gas comprising NF3 wherein the gas is flowed into the substrate processing region and igniting the gas into a plasma which etches the layer 410 and silicon containing products 460, 470 wherein the alternating stack 450 is an ONON stack with an oxide layer is the top layer covered by a photoresist
Thedjoisworo does not explicitly disclose flowing a silicon containing precursor into the processing region of the semiconductor processing chamber and forming a plasma from the silicon containing precursor and during the removing forming a third silicon containing material overlying the first silicon containing material wherein the third silicon containing material comprises fluorinated silicon.
Olson discloses a method of etching comprising etching a silicon containing layer with a halogen containing gas and a silicon containing gas wherein silicon containing gas and halogen containing gas is flowed in the semiconductor processing chamber, exciting the etching gas comprising the halogen containing gas and the silicon containing gas and the silicon containing layer is etched (Col. 3 lines 11-16, 31-40).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include the silicon containing gas as rendered obvious by Olson because the reference of Olson teaches that the inclusion of the silicon containing additive provides for better control the eth etch process (Col. 4 lines 26-30) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the silicon containing gas as rendered obvious by Olson. MPEP 2143D
Kiehlbauch discloses a method of etching a silicon containing layer (130) covered by a mask (120) wherein during the etching of the silicon containing material (130) wherein a third silicon containing material (160) is deposited on the mask layer (120) and sidewalls (140) (Figures 3-6,Col 2 lines 63-66, Col. 3 lines 53-67 Col. 4 lines 1-45, Col. 5 lines 38-53) rendering obvious during the removing a third silicon containing 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include the depositing a third silicon material comprising a fluorinated silicon over a mask as rendered obvious by Kiehlbauch because the reference of Kiehlbauch discloses the passivation of the mask and sidewalls allows for high profile control and high profile uniformity (Col. 2 lines 63-66, Col. 6 lines 8-13) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the depositing of the byproduct on the mask as rendered obvious by Kiehlbauch. MPEP 2143D
With regards to claim 19, Thedjoisworo discloses a method of etching a silicon containing material, the method comprising: forming a plasma within a processing region of a semiconductor processing chamber (118), the plasma containing a fluorine containing precursor (Paragraphs [0032]-[0033]), wherein the plasma is a bias plasma formed within a plasma power of between 50 W and about 1000 W or between about 200 W and about 800 W (Paragraph [0076]) which overlaps Applicant’s claimed amount of less than or about 500 W; contacting a substrate positioned within the processing 420) having a first silicon containing material (430) formed along the substrate and wherein a second silicon containing material (410) is exposed within the recessed feature; etching the second silicon containing material with the plasma effluents while substantially maintaining the first silicon containing material, wherein the etching is performed at a chamber operating pressure of less than or about 10 mTorr (Paragraph [0074] which overlaps Applicant’s claimed amount of less than or about 1 Torr (Figures 4A-4B Paragraphs [0062]-[0067], [0075]-[0077] discloses device 400 with oxide layer 430 which includes silicon oxide and a second material 410 which is the substrate and recess 420 wherein substrate 410 is etched and remaining silicon containing materials 460, 470 are etched using a gas comprising NF3 wherein the gas is flowed into the substrate processing region and igniting the gas into a plasma which etches the layer 410 and silicon containing products 460, 470). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) Thedjoisworo discloses alternating layer wherein the structure may be an ONO (oxide/nitride) or OPOP (oxide/polysilicon) wherein the upper layer is an oxide layer rendering obvious a first silicon containing material is a mask overlying a structure formed over the second silicon containing material (410) (Paragraphs [0062]-[0063]).
Thedjoisworo does not explicitly disclose flowing a silicon containing precursor into the processing region of the semiconductor processing chamber and forming a plasma from the silicon containing precursor and during the removing forming a third 
Olson discloses a method of etching comprising etching a silicon containing layer with a halogen containing gas and a silicon containing gas wherein silicon containing gas and halogen containing gas is flowed in the semiconductor processing chamber, exciting the etching gas comprising the halogen containing gas and the silicon containing gas and the silicon containing layer is etched (Col. 3 lines 11-16, 31-40).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include the silicon containing gas as rendered obvious by Olson because the reference of Olson teaches that the inclusion of the silicon containing additive provides for better control the eth etch process (Col. 4 lines 26-30) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the silicon containing gas as rendered obvious by Olson. MPEP 2143D
Kiehlbauch discloses a method of etching a silicon containing layer (130) covered by a mask (120) wherein during the etching of the silicon containing material (130) wherein a third silicon containing material (160) is deposited on the mask layer (120) and sidewalls (140) (Figures 3-6,Col 2 lines 63-66, Col. 3 lines 53-67 Col. 4 lines 1-45, Col. 5 lines 38-53) rendering obvious during the removing a third silicon containing material overlying the first silicon containing material. In addition Kiehlbauch discloses wherein the etching composition comprises a silicon containing compound comprising silicon and a halogen wherein the halogen includes fluorine (Col. 4 lines 42-59) wherein 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Thedjoisworo to include the depositing a third silicon material comprising a fluorinated silicon over a mask as rendered obvious by Kiehlbauch because the reference of Kiehlbauch discloses the passivation of the mask and sidewalls allows for high profile control and high profile uniformity (Col. 2 lines 63-66, Col. 6 lines 8-13) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the depositing of the byproduct on the mask as rendered obvious by Kiehlbauch. MPEP 2143D
With regards to claims 5 and 13, the modified teachings of Thedjoisworo renders obvious wherein the fluorine containing precursor comprises nitrogen trifluoride (Thedjoisworo Paragraphs [0073], [0075, [0080]) and wherein the silicon containing precursor comprises silane (Olson  Col. 3 lines 11-16, 31-40).
With regards to claim 6, the modified teachings of Thedjoisworo renders obvious wherein the first silicon containing material is substantially maintained during the removing of the second silicon containing material (Thedjoisworo Paragraph [0077] discloses etching the bottom of the recess to remove silicon substrate while avoiding etching into the oxide nitride alternating layers
With regards to claims 8 and 16, the modified teachings of Thedjoisworo renders obvious wherein the method is performed at a chamber operating pressure of less than or about 10 mTorr (Paragraph [0074]) which overlaps Applicant’s claimed amount of less than or about 1 Torr. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9, 17 and 20, the modified teachings of Thedjoisworo renders obvious wherein the method is performed at a chamber temperature is between 20° to 100°C (Thedjoisworo Paragraph [0081]) which overlaps Applicant’s claimed range of a temperature greater than or about 80°C. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 10 and 18, the modified teachings of Thedjoisworo discloses wherein the flow rate of the halogen containing precursor and the silicon containing precursor are included in amounts in order to etch the polysilicon substrate at the desired etching rate, with the desired selectivity to the oxide and sufficient amount of by-product to protect the sidewall etching (Olson Col. 3 lines 17-30). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the flow rate ratio of the fluorine containing precursor to the silicon containing precursor to amounts including greater than or about 2:1 during the etching method in order to provide the desired etching selectivity and sidewall passivation as rendered obvious by the modified teachings of Thedjoisworo (Olson Col 3 lines 17-30, MPEP 2144.05(II)(A)). 

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over THEDJOISWORO et al (U.S. Patent Application Publication 2016/0064212) in view of OLSON et al (U.S. Patent 5,863,839) and KIEHLBAUCH et al (U.S. Patent 8,088,691), as applied to claims 1, 5-6, 8-11, 13, 16, 17 and 19-20, in further view of HOPKINS (U.S. Patent Application Publication 2016/0099323).
With regards to claim 2, the modified teachings of Thedjoisworo renders obvious wherein the first silicon containing material comprises silicon oxide (Thedjoisworo Paragraphs [0062], [0069] discloses silicon oxide as the upper layer of ONO) and wherein the second silicon containing material comprises silicon (Thedjoisworo Paragraph [0062] discloses silicon substrate).
However the modified teachings of Thedjoisworo do notes explicitly disclose wherein the second containing material comprises polysilicon.
Hopkins discloses a method for etching a NAND comprising using a substrate (source
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Thedjoisworo to include polysilicon as the second containing material as rendered obvious by Hopkins because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictable achieving the desired etching using the polysilicon substrate as rendered obvious by Hopkins. MPEP 2143D
With regards to claim 3, the modified teachings of Thedjoisworo renders obvious wherein the structure comprises stacked layer including alternating layers of silicon nitride and silicon oxide formed over the second silicon containing material (Thedjoisworo Paragraphs [0062], [0065], [0069], [0100] discloses forming vertical structures 450 with alternating layers of oxide 430 and nitride 440 wherein the alternating layers are silicon oxide and silicon nitride wherein the patterning is performed by a photolithographic process wherein a photoresist is deposited and patterned to show the recess and the underlying layers or workpiece is dry or plasma etched).
With regards to claim 4, the modified teachings of Thedjoisworo renders obvious wherein the recessed feature an aperture formed through the stacked layers, and wherein the polysilicon is exposed at a distal end of the aperture formed from an access through the silicon oxide (Thedjoisworo Figures 4A, 4B Paragraphs [0062]-[0066], [0077] discloses etching device 400 to form structure 450 wherein silicon substrate 410 is at the end of the recess 420 Hopkins Paragraphs [0003], [0017]-[0018] discloses polysilicon
With regards to claims 12, the modified teachings of Thedjoisworo renders obvious wherein the recessed feature (420) comprises an aperture formed through the stacked layer (450) wherein the silicon containing material is exposed at a distal end of the aperture formed from an access through the silicon oxide (430) (Thedjoisworo Figures 4A, 4B Paragraphs [0062]-[0066], [0077] discloses etching device 400 to form structure 450 wherein silicon substrate 410 is at the end of the recess 420)
However the modified teachings of Thedjoisworo do notes explicitly disclose wherein the second containing material comprises polysilicon.
Hopkins discloses a method for etching a NAND comprising using a substrate (source) comprising polysilicon (Paragraphs [0003], [0017]-[0018]) which renders obvious wherein the second containing material comprises polysilicon. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Thedjoisworo to include polysilicon as the second containing material as rendered obvious by Hopkins because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictable achieving the desired etching using the polysilicon substrate as rendered obvious by Hopkins. MPEP 2143D

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that none of the cited documents teach or suggest a process that comprises etching a silicon material with a silicon containing precursor and a fluorine containing precursor and depositing a material overlying a different silicon containing material during the etch. Applicant argues that the one of skill in the art would have no motivation to include any of the modifications of Thedjoisworo in view of Olson and Kiehlbauch because the documents are performing completely different operations from one another utilizing completely different material. Applicant argues that Office has not properly explained what each modification would entail or what the end process being performed would be. Applicant argues that it cannot be determined from the noted modifications what would be the final precursor mixture the skilled artisan would be using in the modified version of Thedjoisworo.
Applicant further argues that there would have been no motivation to modify Thedjoisworo with the technology of Olson because they are directed towards different material processes. Applicant argues that argues that one of skill would instantly recognize that incorporating oxygen into the etch mixture may limit or prevent an oxide etch, which is the indented purpose of Thedjoisworo and thus following the etch process of Olson could render Thedjoisworo unsuitable for its intended purpose in contravention of MPEP 2143.01(V) It is Applicant’s position that there is no indication that one of skill in the art would even consider anything from Olson in consideration of the method of Thedjoisworo. Applicant argues that the Office has not shown there would be any reasonable expectation of success in simply adding a silicon containing precursor from 
Applicant finally argues that etching gases from Kiehlbauch are total different from both Thedjoisworo and Olson. Applicant argues all three documents utilize different etch material at different etch conditions and the Office has not stated what the final process recipe would include or how there would any reasonable expectation of success in etching per the process of Thedjoisworo. 
Therefore it is Applicant’s position that the cited prior art fails to teach or render obvious Applicant’s claimed invention and independent claims 1, 11 and 19 are allowable for those reasons. As to the dependent claims, they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. In particular it is the Examiner’s position that Thedjoisworo in view of Olson and Kiehlbauch render obvious the limitations of independent claims 1, 11 and 19 are the prior art references are properly combinable. 
Thedjoisworo is directed towards a method of high aspect ratio etching wherein a damage or amorphous silicon layer may be etched without etching the sidewalls of alternation oxide and nitride layers (Paragraphs [0062]-[0063], [0065], [0069], [0077]). Olson is directed towards etching a silicon containing material while providing sidewall protection to prevent notching and bowing using the silicon hydride gases in conjunction with halogen etch gases and etch gas mixtures well known in the art (Col. 2 lines 38-42, Col. 3 lines 11-16, 22-39, and 45-52). Kiehlbauch discloses a method of high aspect etching a dielectric layer with a halogen containing gas wherein the sidewalls are 
In response to applicant's argument that Thedjoisworo, Olson and Kiehlbauch are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cited prior art are direct toward etching silicon containing material layers while preventing lateral etching while using halogen containing gases. While each of the cited prior arts describe preferred etching gas combinations, Thedjoisworo, Olson and Kiehlbauch each discloses using a halogen containing gas as an etching gas. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123
It is the Examiner’s position that one of ordinary skill in the art would understand Thedjoisworo, Olson and Kiehlbauch to be within overlapping art. Furthermore Applicant has not provided evidence that the addition of oxygen would render Thedjoisworo and may include an oxide layer or damaged/amorphous silicon layer wherein it is desirably not to laterally etch the alternating oxide/nitride layer (Paragraphs [0063]-[0063, [0069]). Kiehlbauch is directed towards an oxygen composition for etching layer 130 which may include dielectric material including a silicon oxide material without laterally etching the sidewalls (Col. 4 lines 10-19, Col. 5 lines 38-53) and therefore would not render Thedjoisworo not suitable for its intended purpose of removing oxide material located at the bottom of the high aspect ratio feature without laterally etching.
Therefore the Examiner maintains that (1) the combination of Thedjoisworo in view of Olson and Kiehlbauch renders obvious each of Applicant’s claimed steps and (2) such combination is made between analogous arts. Applicant has not failed to provide evidence that such combination would render the prior art unsuitable for its intended purpose. Therefore the Examiner maintains the rejection of record with regards to independent claims 1, 11 and 19. With regards to the dependent claims they remain rejected as not separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713